DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 7 and 9-12, in the reply filed on 03 October 2022 is acknowledged.  While it is agreed that a ramp per se is shared amount all the groups, ramps are not new.  Ramps have been known for thousands of years.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynberg (US 5,599,235).  These claims make clear that the “channel” is not a required element of the claimed structure, but instead an item with which the claimed ramp may be used during an intended operation.  See also Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) where it was held that the intended level of material relative to a mixing element does not serve to distinguish over the prior art.  Regarding claim 7, Lynberg discloses a ramp (4, 8 and/or 10) having a surface (22) extending vertically downwardly from a top edge and a surface having an upward incline (6 and/or 12) at least partway along its length and terminating at the top edge.  Regarding claim 9, a level surface (14 and/or other level surfaces shown in Fig. 1) between the upward incline and top edge is disclosed.  Regarding claim 10, a further upward incline (12 being further to 6) is disclosed.  Regarding claims 11 and 12, angle relative to an item that is not part of the claimed structure, such as the channel mentioned in the claims, is not germane to patentability; nonetheless, the upward include being between 7 and 30 degrees is disclosed (see col. 3, lines 48-59).  
Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lali (WO 2013/186626).  These claims make clear that the “channel” is not a required element of the claimed structure, but instead an item with which the claimed ramp may be used during an intended operation.  See also Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) where it was held that the intended level of material relative to a mixing element does not serve to distinguish over the prior art.  Regarding claim 7, Lali discloses a ramp (402 or a portion thereof) having a surface extending vertically downwardly from a top edge and a surface having an upward incline at least partway along its length and terminating at the top edge (see Fig. 4b).    
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lali (WO 2013/186626).  The ramp of Lali was discussed above.   Regarding claims 11 and 12, angle relative to an item that is not part of the claimed structure, such as the channel mentioned in the claims, is not germane to patentability and therefore these claims are considered anticipated.  Alternatively, it is considered that Fig. 4b would have suggested an angle in the 7-30 degree range to one of ordinary skill in the art and that it would have been obvious to one of ordinary skill in the art to have optimized the ramp angle to facilitate mixing.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774